Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 25 June 2021 have been fully considered but they are not persuasive.
In response to Applicant's argument on pages 8 and 9 of the Remarks that there is no teaching, suggestion, or motivation to combine prior art Rosko with Saadi and DeGiacomoni, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, the Applicant argues that since primary reference Rosko’s tube retainer (62) can be removed without disassembly of the junction there is no motivation to modify it with Saadi and DeGiacomoni.   This argument is not persuasive.  Rosko’s junction (362) is affixed to the fixture main body using screws (72). To assemble or disassemble the Rosko’s tube junction, the screws must be turned using a tool.  The modification taught by Saadi and DeGiacomoni allows the assembly and disassembly of the junction and the tubes on either side without tools. 
The Applicant argues on page 9 of the Remarks that the modification of Rosko’s fluid connector mounting support, as taught by Saadi’s unitary support plate, is not the same as the unitary support plate in the present invention because Saadi’s discloses a complete brass casting.  
The previous and current rejection explains that Saadi’s teaches a unitary support plate (proximate 11) and DeGiacomoni discloses using a slot in a support plate to support a fluid connector.
In response to Applicant's argument on page 9 that the Examiner's conclusion of obviousness regarding the combination of Rosko with Saadi and DeGiacomoni is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).   In this case Saadi teaches a unitary support plate in a spout assembly main body and DeGiacomoni teaches the benefit of using a slot in a plate, such as Saadi’s, to mount a fluid connector.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosko (U.S. Pub. 2014/0231450) in view of Bem (U.S. Pub. 2010/0213208), Burgo, Sr. .
	Regarding claim 1, Rosko discloses (Figures 19-23) a soap dispenser system comprising: a fixture (310) disposed above a countertop (12), the fixture comprising: a fixture main body (340) having a soap dispensing element (23); and a fixture mount (382) attached to the countertop, the fixture mount including an indication system (430) and a refill port; wherein the fixture main body is removably coupled to the fixture mount to expose the refill port (¶ [0088]: “remove the spout body 340, for example, when refilling the soap reservoir 18”); and a soap container (18) disposed below the countertop and fluidically coupled to the soap dispensing element via a fluid supply line (42), wherein the fluid supply line extends through the fixture mount (382) adjacent to the refill port (Fig. 22: 408) (¶ [0067, 0094]); wherein the indicator system is configured to indicate a power status of the system (¶ [0069]).
	Rosko discloses that the fluid supply line (42) extends from the soap dispensing element to a first fluid connector (362), the first fluid connector configured to detachably couple a second fluid connector (46) (¶ [0080]) at a location above the countertop (Fig. 22).   Rosko is silent in that the second fluid connector is disposed within the fixture mount at a location surrounding the refill port.  Bem discloses a similar apparatus with a fluid supply line (76) that extends from a soap dispensing element (27) to a first fluid connector (Fig. 4: 122), the first fluid connector configured to detachably couple a second fluid connector (Fig. 2: 114) within a fixture mount (109, 110) at a location surrounding a refill port (20).  It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Bem’s teaching of a detachable second fluid connector disposed within the fixture mount at location surrounding, disposed outside a perimeter of and not co-axially aligned with the refill 
Rosko discloses that “Flashing patterns or different colors of the light indicator may provide different indications to the user” (¶ [0069]) but does not specify that the indication system is configured to indicate a level status of the soap container.  Burgo discloses a similar apparatus with an indication system (124) configurable to indicate a level status of a soap container, among other information.  (¶ [0246]: “low soap level, low battery, power failure, and the like”)  It would have been obvious to one with ordinary skill in the art, prior to the effective date of the claimed invention, to borrow the teaching of Burgo to configure the indication system to indicate the level status of the soap container so the user knows when to refill the container.
Rosko discloses (Fig. 21) bosses (373) unitary with the fixture main body used to support the first fluid connector (362) but is silent in regards to a unitary support plate with a slot to couple to and support the first fluid connector; however, Saadi discloses a spout assembly with a fixture main body (10) with a unitary support plate (proximate 11) extending inward from an inner surface of the fixture main body (col. 2, lines 31-35: “hollow spout body 10 fabricated as a brass casting…The spout body has a threaded inlet opening 11”) and De Giacomoni discloses a fluid connector (100) disposed through a slot (5) in a support plate (1).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teachings of Saadi’s unitary plate with De Giacomoni’s slot and retaining clip, so the tubes connected to the fluid connectors “can be removed together with the junction member by passing the rigid tube through the notch” without “any need to disassemble the junction”, thus facilitating assembly or repair.  (col. 1, lines 57-63)
Regarding claim 2, Rosko discloses that the fluid supply line (42) is disposed within the fixture main body.
	Regarding claim 3, Rosko discloses that when the fixture main body is removed from the fixture mount, the first and second fluid connectors detach.  (¶ [0083])
	Regarding claim 4, Rosko discloses that the indication system comprises a translucent collar (436) and an illumination device (430) disposed adjacent the translucent collar.
	Regarding claim 7, Rosko discloses that his apparatus has a power supply (140) and that “Flashing patterns or different colors of the light indicator may provide different indications to the user” (¶ [0069]) but does not specify that the indication system is configured to indicate a low battery level indication.  Burgo discloses a similar apparatus with an indication system (124) configurable to indicate a level status of a soap container, among other information.  (¶ [0246]: “low soap level, low battery, power failure, and the like”)  It would have been obvious to one with ordinary skill in the art, prior to the effective date of the claimed invention, to borrow the teaching of Burgo to configure the indication system to indicate the low battery level indication so the user knows when to change the batteries.
Regarding claim 8, Rosko discloses (Figures 19-23) a soap dispenser fixture (310) comprising: a main body (340) having a soap dispensing element (23) fluidically coupled to soap container (18) via a fluid supply line (42); and a mount (382) secured to a countertop (12), the mount including an indication system (430) and a refill port fluidically coupled to the soap container; wherein the main body is removably coupled to the mount and configured to transition between an open orientation (the main body removed from the base) and a closed orientation (the main body attached to the base, using latches (398),  ¶ [0088]: “This quick disconnect feature allows a user to remove the spout body 340, for example, when refilling the soap reservoir 18”).

Rosko discloses that “Flashing patterns or different colors of the light indicator may provide different indications to the user” (¶ [0069]) but does not specify that the indication system provides a visual indications of soap level or battery level.  Burgo discloses a similar apparatus with an indication system (124) configurable to indicate the soap or battery level, among other information.  (¶ [0246]: “low soap level, low battery, power failure, and the like”)  It would have been obvious to one with ordinary skill in the art, prior to the effective date of the claimed invention, to borrow the teaching of Burgo to configure the indication system to indicate the level status of the soap container so the user knows when to refill the container or to indicate the low battery level indication so the user knows when to change the batteries.

Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teachings of Saadi’s unitary plate with De Giacomoni’s slot and retaining clip, so the tubes connected to the fluid connectors “can be removed together with the junction member by passing the rigid tube through the notch” without “any need to disassemble the junction”, thus facilitating assembly or repair.  (col. 1, lines 57-63)
	Regarding claim 9, Rosko discloses that the indication system comprises a translucent collar (436) and an illumination device (430) disposed adjacent the translucent collar.
Regarding claim 15, Rosko discloses that the mount (382) includes a plurality of supports (444) extending upward (¶ [0090]: “protrusions”) from the mount and into the main body when the main body and the mount are in the closed position.
Regarding claim 16, the combination discloses that the second fluid connector configured to couple with the first fluid connector when the main body and the mount are in the closed orientation and detach from the first fluid connector when the main body and the mount are in the open configuration.
Claims 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosko (U.S. Pub. 2014/0231450) in view of Bem (U.S. Pub. 2010/0213208), Azuma (U.S. Pat. 5,423,461), Saadi, et al. (“Saadi”) (U.S. Pat. 5,555,912) and De Giacomoni (U.S. Pat. 5,820,168).
Regarding claim 17, Rosko discloses (Figures 19-23) a soap dispenser system comprising: a fixture (310) including a mount (382) coupled to a countertop (12), the mount including: a refill port (¶ [0088]: “remove the spout body 340, for example, when refilling the soap reservoir 18”); and an indication system (430) comprising: a translucent collar (436) disposed adjacent a top surface of the countertop; and an illumination device (430) disposed adjacent the translucent collar, a main body (340) removably coupled to and extending upward from the mount (¶ [0088]: “This quick disconnect feature allows a user to remove the spout body 340, for example, when refilling the soap reservoir 18”), the main body including a soap dispensing element (23); wherein the mount and main body are configured to transition between an open orientation (the main body removed from the base) and a closed orientation (the main body attached to the base, using latches (398),  ¶ [0088]: “This quick disconnect feature allows a user to remove the spout body 340, for example, when refilling the soap reservoir 18”); and a soap container (18) fluidically coupled to the soap dispensing element via a fluid supply line (42) and refillable via the refill port (¶ [0088]: “This quick disconnect feature allows a user to remove the spout body 340, for example, when refilling the soap reservoir 18”).
Rosko discloses that the fluid supply line (42) extends from the soap dispensing element to a first fluid connector (362), the first fluid connector configured to detachably couple a second fluid connector (46) (¶ [0080]) located above the countertop (Fig. 22).  Rosko is silent in that the second fluid connector is disposed within the fixture mount at a location surrounding the refill 
Rosko discloses that “Flashing patterns or different colors of the light indicator may provide different indications to the user” (¶ [0069]) but does not specify that the soap container has a high soap level sensor and a low soap level sensor.  Azuma discloses a soap dispenser with a soap container (1) that has a level sensor (8) that can sense a high soap level (8e) and a low soap level (8a) connected to a visual indication system (col. 9, lines 1-12) and audible warning system (col. 9, lines 13-17).  It would have been obvious to one with ordinary skill in the art, prior to the effective date of the claimed invention, to borrow the teaching of Azuma to configure Rosko’s soap container and indication system to alert the user of a high soap level to avoid over-flow and wasting of the soap (col. 10, lines 9-14) or of a low soap level to remind the user to refill the container.
The combination, as modified by Bem, discloses a first fluid connector (Bem: Fig. 4: 122), disposed through a support plate (Bem: Fig. 4: 107) extending from an interior surface of the main body, but is silent in regards to a unitary support plate with a slot to couple to and support the first fluid connector; however, Saadi discloses a spout assembly with a fixture main 
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of De Giacomoni’s slot in Bem’s support plate, with retaining clip and flanges, so the tubes connected to the fluid connectors “can be removed together with the junction member by passing the rigid tube through the notch” without “any need to disassemble the junction”, thus facilitating assembly or repair.  (col. 1, lines 57-63)
Regarding claim 18, the combination discloses that the indication system provides a visual indication (Azuma: col. 9, lines 1-12) of a low soap level determined by the low soap sensor (Azuma: 8a) and a high soap level determined by the high soap level sensor (Azuma: 8e); and that the indication system provides an audible warning of the high soap level determined by the high soap level sensor. (Azuma: col. 9, lines 13-17).
Regarding claim 20, Rosko discloses that the front surface of the collar (436) is flush with a front surface of the mount (382) (seen in Fig. 19).
Claims 5, 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosko, Bem, Burgo, Saadi and De Giacomoni as applied to claims 4 and 9, respectively above, and further in view of Azuma (U.S. Pat. 5,423,461).
Regarding claims 5 and 10, Rosko discloses that “Flashing patterns or different colors of the light indicator may provide different indications to the user” (¶ [0069]) and Burgo discloses a similar apparatus with an indication system (124) configurable to indicate a level status of a soap container, among other information.  (¶ [0246]: “low soap level, low battery, power failure, and the like”) but the combination not specify that the soap container has a high soap level sensor and a low soap level sensor.  Azuma discloses a soap dispenser with a soap container (1) that has a level sensor (8) that can sense a high soap level (8e) and a low soap level (8a) connected to a visual illuminated indication system (col. 9, lines 1-12) and audible warning system (col. 9, lines 13-17).  It would have been obvious to one with ordinary skill in the art, prior to the effective date of the claimed invention, to borrow the teaching of Azuma to configure Rosko’s soap container and indication system to alert the user of a high soap level to avoid over-flow and wasting of the soap (col. 10, lines 9-14) or of a low soap level to remind the user to refill the container.
Regarding claims 6 and 11, the combination discloses that the indication system provides an audible warning of the high soap level determined by the high soap level sensor. (Azuma: col. 9, lines 13-17).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosko, Bem, Burgo, Saadi and De Giacomoni as applied to claim 8, above, and further in view of Wade (U.S. Pat. 6,131,773).
Regarding claim 12, the combination is silent in regards to a locking mechanism configured to maintain the main body and the mount in the closed orientation; however, Wade discloses a soap dispenser with a locking mechanism (76) that maintains a main body (C) and a mount (E) in an attached (closed) orientation.  It would have been obvious to one with ordinary 
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosko, Bem, Burgo, Saadi and De Giacomoni as applied to claim 8, above, and further in view of Proper (U.S. Pub. 2017/0190563).
Regarding claims 13 and 14, the combination is silent in regards to a proximity sensor configured to detect whether the main body and the mount are in the closed (attached) orientation or the open (separated) orientation.  Proper discloses soap dispensing system with a sensor (75) that temporarily disables a dispensing mechanism, such that a person refilling a reservoir does not unintentionally actuate the dispensing mechanism.  It would have been obvious to one with ordinary skill in the art, prior to the effective date of the claimed invention, to borrow Proper’s sensor to sense when the main body and the mount are either in the open orientation to temporarily disable Rosko’s dispenser, such that a person refilling the soap container does not unintentionally actuate the dispensing mechanism.  (Proper: ¶ [0043])
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosko, Bem, Azuma and De Giacomoni as applied to claim 17, above, and further in view of Wade (U.S. Pat. 6,131,773).
Regarding claim 19, the combination is silent in regards to a locking mechanism configured to maintain the main body and the mount in the closed orientation; however, Wade discloses a soap dispenser with a locking mechanism (76) that maintains a main body (C) and a mount (E) in an attached (closed) orientation.  It would have been obvious to one with ordinary skill in the art, prior to the effective date of the claimed invention, to borrow Wade’s teaching of 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MJM/Examiner, Art Unit 3754                                                                                                                                                                                                        
/Patrick M. Buechner/Primary Examiner, Art Unit 3754